       Case 4:19-cv-00027-BMM Document 138 Filed 03/29/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

RICHARD BURKHART,                            Cause No. CV-19-027-GF-BMM

                   Plaintiff,                        ORDER ON
                                              MOTION TO FILE UNDER SEAL
v.

CASCADE COUNTY, CITY OF GREAT
FALLS, STATE OF MONTANA, and
JOHN CAMERON,
                   Defendants.

CASCADE COUNTY, CITY OF GREAT
FALLS and STATE OF MONTANA,

                   Third-Party Plaintiffs,

v.

MICHAEL STALEY,

                   Third-Party Defendant.

      On Plaintiff’s motion to file certain documents under seal, and for good cause

appearing,

      IT IS ORDERED that plaintiff may file Exhibits 11, 12 and 13, attached to his

statement of disputed facts under Seal
 Case 4:19-cv-00027-BMM Document 138 Filed 03/29/21 Page 2 of 2



DATED this 29th day of March, 2021.
